In a proceeding for an upward modification of the amount provided as alimony and child support in a judgment of divorce, petitioners appeal from an order of the Family Court, Kings County, dated June 5, 1974, which denied the application. Order reversed, without costs, on the facts and in the exercise o£, discretion, and application granted to the extent that the judgment of divorce is hereby modified to increase the amount that respondent is directed to pay for alimony and child support to $50 per week (total), effective as of the date of the entry of the order to be made hereon. Under the circumstances of this case, an increase in the amount payable as alimony and child support to the extent indicated herein is warranted. Gulotta, P. J., Hopkins, Shapiro, Cohalan and Munder, JJ., concur.